Case 20-51002-BLS   Doc 48-6   Filed 06/17/21   Page 1 of 8




                       Exhibit F
Case 20-51002-BLS   Doc 48-6   Filed 06/17/21   Page 2 of 8
Case 20-51002-BLS   Doc 48-6   Filed 06/17/21   Page 3 of 8
Case 20-51002-BLS   Doc 48-6   Filed 06/17/21   Page 4 of 8
Case 20-51002-BLS   Doc 48-6   Filed 06/17/21   Page 5 of 8
Case 20-51002-BLS   Doc 48-6   Filed 06/17/21   Page 6 of 8
Case 20-51002-BLS   Doc 48-6   Filed 06/17/21   Page 7 of 8
Case 20-51002-BLS   Doc 48-6   Filed 06/17/21   Page 8 of 8
